Citation Nr: 0944397	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-12 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.	Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

In an April 2008 decision, the Board denied the Veteran's 
claim of entitlement to service connection for PTSD and TDIU.  
He appealed the decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  The Veteran, through his attorney, 
and the Secretary of Veterans Affairs submitted a Joint 
Motion for Remand.  In a March 2009 Order, the Court granted 
the motion, vacated the April 2008 Board decision, and 
remanded the case to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has alleged that his PTSD was caused by an in-
service stressor.  In February 2005, the Veteran claimed two 
stressors: being hit on the head in Vietnam in 1967 and 
working in grave registration from 1966 to 1968 in Vietnam.  
In March 2005, the U.S. Armed Services Center for Unit 
Records Research (CURR) coordinator found no indication that 
the Veteran served in combat and found that the incidents 
alleged were unverifiable because the date supplied were not 
specific enough for research.  However, the Veteran's service 
treatment records from November 1967 do show treatment for a 
head injury, specifically due to the Veteran being hit on the 
head with a rifle, which is consistent with his claim of an 
in-service personal assault while in Vietnam.  Thus this 
stressor has been substantiated.  No other stressor has as of 
yet been verified.  It is therefore necessary to obtain a 
medical opinion as to whether this stressor is sufficient to 
warrant a diagnosis of PTSD under Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM- IV).

With respect to the Veteran's claim for TDIU, the Board finds 
this issue to be inextricably intertwined with the issue of 
his entitlement to service connection for PTSD.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The Veteran is 
currently ineligible for a TDIU on a schedular basis because 
he does not have a single service connected disability rated 
at 40 percent or more and his combined disability rating is 
less than 70 percent for his six service-connected 
disabilities.  See 38 C.F.R. § 4.16.  As a favorable finding 
on the issue of service connection for PTSD may result in a 
higher combined disability rating, which would then qualify 
him for consideration of a schedular TDIU, the Board cannot 
fairly proceed in adjudicating this issue until the issue of 
service connection for PTSD has been resolved.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran 
for a VA psychiatric examination to 
determine the nature and etiology of 
any psychiatric disability found to be 
present; and to determine if the 
Veteran's meets the criteria for PTSD 
and, if so, whether such is linked to 
the verified in-service stressor, i.e., 
personal assault in November 1967.  The 
RO/AMC must inform the VA examiner of 
the verified in-service stressor, i.e., 
personal assault in November 1967, and 
forward the claims folder in its 
entirety to that examiner for review in 
connection with the examination.  The 
examiner should be informed that only 
the verified stressor may be used as a 
basis for a diagnosis of PTSD.  The 
examination report is to contain a 
notation that the examiner reviewed the 
claims folder.  The psychiatric 
examination must include a review of 
the Veteran's complete history and 
current complaints, as well as a 
comprehensive mental status evaluation 
and any test deemed as necessary.

The examiner must offer an opinion 
addressing the following questions:

a.  Does the Veteran meet the 
diagnostic criteria for PTSD as defined 
by the American Psychiatric 
Association's Diagnostic and 
Statistical Manual for Mental 
Disorders?  If so, is it at least as 
likely as not (50 percent or greater 
probability) that the Veteran's PTSD is 
causally linked to the verified in-
service stressor, i.e., his confirmed 
personal assault in November 1967?

b.  Has the Veteran developed an 
acquired psychiatric disorder other 
than PTSD, and; if so, please specify 
the diagnosis (or diagnoses).  Is it at 
least as likely as not (50 percent or 
greater probability) that any current 
diagnosis of a psychiatric disorder, 
other than PTSD, had its onset during 
service; or was such a disorder caused 
by any incident or event that occurred 
during service, to the include the 
Veteran's confirmed personal assault in 
November 1967?

The examiner is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" 
support the contended causal 
relationship; "less likely" weighs 
against a causal relationship.

The examiner is requested to answer 
question posed with the use of the "as 
likely," "more likely," or "less 
likely" language.  The examiner is 
also asked to provide the rationale 
used in formulating his or her opinion 
in the written report.

2.	Thereafter, the RO/AMC should 
readjudicate the claims on appeal, in 
light of the additional evidence 
obtained.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


